Prr Curiam,
The provision of the constitution of the beneficial order of which the appellant was a member, that “ any member in good standing suffering a loss of a hand at or above the wrist joint, or the loss of a foot at or above the ankle joint, or the loss of the sight of both eyes,” was intended to provide for the plain cases of total disability. For all other cases a tribunal was established, to which the plaintiff applied; and its decision was conclusive of the subject.
Referring to this the learned judge of the common pleas says in the opinion filed: “ In the case at bar the plaintiff’s statement clearly shows that the constitution of the order provides a tribunal to decide the very question now in controversy in this case, to wit: Whether or not the plaintiff’s claim amounted to total disability? In accepting the certificate the plaintiff agreed, with the other members of the beneficial order, that he would submit this question to the tribunal so constituted. It was a tribunal of his own choice. It was doubtless provided for the express purpose of preventing litigation and thereby to prevent the funds of the order from being taken and used in defending suits. It is to the interest of every member of the order that this regulation should be enforced. In our opinion the decision of such tribunal is conclusive upon the plaintiff and the merits of the decision of such tribunal cannot be inquired into collaterally, either by action at law or any other mode.”
On this finding we affirm the judgment.